CUSHING, J:
Plaintiffs in error prosecute this action to reverse the judgment of the Court of Common Pleas of Hamilton County.
Numerous grounds of error are assigned.
The trial court entered the following judgment:
“This cause coming on for hearing upon the motions of plaintiff and defendant, Marie Schaeffer Corcoran; for a new trial, and the court being fully advised in the premises, overrules the motion of Marie Schaeffer Corcoran for a new trial and gives plaintiff leave to withdraw his motion for a new trial.
“It is therefore considered by the court that the defendants August Schaefer and Caroline Schaefer be dismissed from this action, and that the plaintiff Walter Brokaw, recover of the defendant Marie Schaeffer Corcoran, the sum of fifty-seven ($57.00) over and above the amount of judgment pleaded in the answer of Marie Schaeffer Corcoran, and that the costs, of this action be taxed against said defendant, Marie Schaeffer Corcoran, and
“It is further adjudged that plaintiff be entitled to a lien on the premises described in plaintiff’s petition from March 17th, 1928 on which date plaintiff filed his mechanic’s lien against said property and that said mechanic’s lien attach to all the right, title and interest of August Schaefer and Caroline Schaefer and Marie Schaeffer Corcoran in said property and that said interest be sold and the proceeds of such sale be applied to the satisfaction. of the judgment above granted and the balance be divided between the defendants as their interest may appear, to all of which each and all of the defendants except.”
It is apparent from the above quoted judgment entry that the court was in error in dismissing the defendants August Schaefer and Caroline Schaefer and then entering judgment against them.
There is no bill of exceptions in this case. Therefore, we cannot, consider the questions as to the contracts, deeds, and other matters set forth in the assignments of error.
For the error set out above, the judgment will be reversed, and the cause, remanded for a new trial.
ROSS, PJ, and HAMILTON, J, concur.